





PROMISSORY NOTE   




PARTIES:

Lender:  Corrado Family Limited Partnership

Borrower:  Global Ecology Corporation




Principal Amount

$1,500,000.00

  

   

FOR VALUE RECEIVED, Global Ecology Corporation, (hereinafter referred to as
“Borrower” or as the “Company),  with an address of 96 Park Street, Montclair,
New Jersey 07042, does hereby promise to pay to the order of the Corrado Family
Limited Partnership located at 1309 Seven Corner Road, Perkasie PA 18944
(hereinafter referred to as the “Lender” or as the “Noteholder”) the total
aggregate principal amount of One-million five hundred thousand ($1,500,000.00)
plus interest as defined herein  All payments and transactions arising from this
note shall be made in US dollars.  




1.

Business Purpose of the Parties




The parties intend that the proceeds of the loan be used by the company to fund
and enhance projects underway in Alabama and other locations.  




2.

Terms of the Loan          

  

(i)   

The Note Amount, shall be one million five-hundred thousand dollars
($1,500,000.00).  

            (ii)  

 Interest shall be due and payable in semi-annual installments.  Interest on the
Note Amount shall be calculated at the annual rate of ten percent (10%) of the
principal balance owing.  Repayment of the principal balance of the note will be
made in two stages.  The first installment of the principle balance will be due
three years from the date of this note (August 11, 2014), in the amount of five
hundred thousand dollars ($500,000).  The final principal payment of  one
million dollars ($1,00,000.00) will be due five years from the date of this
document (August 11, 2016).  

(iii)

Collateral for this note shall be provided by the Borrower in the form of the
hard assets the Company has associated with the all its Alabama soil remediation
operations, whether existing today or commenced during the term of this note.
 It is understood the Company will not pledge, hypothecate or in any way borrow
against any equipment or hard assets that are purchased utilizing funds from
this note.  It is understood however, that the Company may make use of certain
pieces of equipment or hardware that may be leased for general operations and
that such equipment is not owned by the company and may not be pledged as
collateral by the Company.  Such leasing activity will not be considered to be a
violation of this agreement.

AGREED:   ____/s/JB___JB    __/s/MC_____MC

 

(iv)       Lender shall tender the loan in accordance with the following
schedule of payments:

                        On or before August 12, 2011, in an amount of
approximately $200,000.00.

                        On or before August 26, 2011, in an amount of
approximately $200,000.00.

                        On or before October 7, 2011 the remainder of the loan
balance, not previously  tendered.

          

  

(v)

The Company shall have the right, prior to either of the two scheduled principal
payment dates, to pre-pay the principal amount, in whole or in part, without any
penalty or the obligation to pay interest that has not accrued.







3.

Additional Rights of the Lender




(i)

As a further inducement (“Inducement Payments”) the Borrower will pay twelve and
one half percent (12.5%) of the profits of all of the Company's soil production
facilities operated in the state of Alabama.  Profits shall be defined as “net
profit after taxes,” as that term is generally applied in accounting. It is
understood and agreed that this incentive will continue beyond the Term of this
note and will continue to be an obligation of the Company as long as the Company
owns and operates these facilities.  In the event that the Company sells all or
any of the Alabama facilities or there is a significant change in control of the
Company, the Noteholder, in his sole discretion, can either; 1) receive twelve
and one half percent (12.5%) of the net sales proceeds from the value of the
transaction that is associated with the facilities the Noteholder has
participation in, or 2) will have the right to continue to receive the allocated
share of the profits from the facilities the Noteholder has participation in for
ten years from the date of the sale or change of control.  It is not the
intention of the parties to create a joint venture or partnership hereby, and
the Lender shall have no liability in the event of losses incurred by the
Alabama projects during the term of the note.  




The Noteholder shall have the right to participate in any future soil facilities
established by  the Company, at any location, by utilizing the cash flow from
the Inducement Payments, distribution from the segregated account the Company
shall establish for the benefit of the Noteholder or by tendering additional
cash.  The Noteholder's participation in the profits of these additional
facilities will be determined by the proportion of the funds provided by the
Noteholder to the total investment amount of the facility.  This participation
will be limited to twelve and one half percent of each additional facility.  The
Company shall notify the Noteholder thirty (30) days prior to the establishment
of any proposed facility and the Noteholder must make the Company aware of his
intention to (or not to) participate in the facility within ten business days of
such notification. To the extent additional investment is required beyond
existing cash flow from other Alabama operations, the Noteholder will have a
right of first refusal to make the required investment in an effort to prevent
any dilution of his right to twelve and one half percent

AGREED:  ____/s/JB___JB    __/s/MC_____MC




(12.5%) of the profits.




(ii)

The Noteholder will be issued two million (2,000,000) shares of Rule 144-A
Restricted Common Shares of the Company.  These shares will be issued within
thirty (30) days of the receipt by the Company of the final installment of the
investment from the Noteholder.  Additionally, the Noteholder will be granted an
option to purchase four million (4,000,000) Rule 144-A Restricted Common Shares
of the Company.  This option will be granted with thirty (30) days of the
receipt by the Company of the final installment of the investment from the
Noteholder.  This option will have a strike price of ten (10) cents and will
expire four (4) years after the issue date.  

(vii)

A Default Right to Cure shall exist, if an event of Default occurs.  The
Borrower will have the right to remedy any single event or series of events that
cause a default within fifteen (15) days of notification by the Borrower of such
default.  As a result of enacting the Right to Cure clause, the Noteholder will
not have the right to liquidate the Collateral until such time as this note has
reached maturity and the Borrower has failed to meet the entire obligation of
the Note.  Should the Borrower fail to meet the total obligation then the
Noteholder can seize and liquidate the Collateral.




4.

Transfer.

This Note is not assignable or transferable by the Company or the Noteholder.




5.

No Waiver.

No failure on the part of Noteholder to exercise any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.




6.

Attorney Fees   Upon the occurrence of an event of Default or at any time
thereafter, the Borrower promises to pay all costs of collection of this Note
including, but not limited to, reasonable attorney’s fees paid or incurred by
Noteholder on account of such collection, whether or not suit is filed with
respect thereto and whether such cost or expense is paid or incurred, or to be
paid or incurred, prior to, or after, the entry of judgment.




7.

Amendment.

  No amendment or waiver of any provision of this Note, nor consent to any
departure by Borrower herefrom, shall in any event be effective unless the same
shall be in writing and signed by Noteholder and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.




8.

Waivers.    Borrower hereby waives any requirements of demand, presentment for
payment, notice of dishonor, notice of protest and protest.




9.

Events of Default.

As used herein, the term “Event of Default” shall mean and include any one or
more of the following events:

AGREED: ____/s/JB___JB    __/s/MC_____MC

(i)

Borrower shall fail to pay interest for any two consecutive payment periods on
the Note Amount due, or fails to pay any other payment owed on or before the due
date.




(ii)

Borrower files a petition in bankruptcy or for reorganization, or for an
arrangement pursuant to any present or future state or federal bankruptcy act or
under any similar federal or state law (hereinafter “Bankruptcy Law”), or shall
be adjudicated a bankrupt or insolvent, or shall make a general assignment for
the benefit of its creditors, or shall be unable to pay its debts generally as
they become due; or, if an order for relief under any bankruptcy law shall be
filed in any court and such petition or answer shall not be discharged or denied
within sixty (60) days after the filing thereof; or, if a receiver, trustee or
liquidator of Borrower or of all or substantially all of the assets of Borrower
shall be appointed in any proceeding brought against Borrower and shall not be
discharged within sixty (60) days of such appointment or if Borrower shall
consent to or acquiesce in such appointment.







10.

Acceleration.

  Upon the occurrence of an Event of Default, the entire Note Amount, and all
interest accrued thereon, shall at once become due and payable at the option of
Noteholder, upon written notice to the Company.  Noteholder may exercise this
option to accelerate during any Event of Default by the Company regardless of
any prior forbearance.




11.

Prepayment.

  Borrower may prepay the Note Amount, and all interest accrued thereon, in full
or in part without penalty at any time.  Any partial prepayment shall be applied
against the Note Amount outstanding and shall not postpone the due date hereof,
unless Noteholder shall otherwise agree in writing.  Such prepayment will not in
any way impact the the Inducement Payments or ability of the Noteholder to
request participation in future projects.




12.

Application of Payments.

All payments and prepayments shall, at the option of Noteholder, be applied
first to any costs of collection and second to any accrued interest and
principal on this Note.




13.

Acknowledgement of Fee.

The Noteholder understands and acknowledges that the Company will pay Al
DeCresenzo a mutually agreed upon fee that will be comprised of both of cash and
Rule 144-A Restricted stock.     




14.

Notices.

All notices, requests, demands and other communications which are required or
may be given under this Note shall be given pursuant to the terms and at the
addresses set forth below:




____/s/JB___JB    __/s/MC_____MC




If to the Borrower:

Joseph F. Battiato

96 Park Street

Montclair New Jersey, 07942




If to the Noteholder:

The Corrado Family Limited Partnership

Att. Michael Carrado

1309 Seven Corner Road

Perkasie, PA 18944

                          




 12.       Governing Law and Forum.

THIS NOTE AND THE LEGAL RELATIONS BETWEEN THE PARTIES HERETO SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY NEW JERSEY STATE COURT OR FEDERAL COURT SITTING IN THE STATE OF NEW JERSEY
OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW JERSEY STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT LEGALLY
POSSIBLE, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING.




IN WITNESS WHEREOF, the Borrower and Lender have caused this Note to be executed
as of the date of August 19, 2011.




GLOBAL ECOLOGY CORPORATION







By: /s/ Joseph F. Battiato

     JOSEPH F. BATTIATO

CHAIRMAN




CORRADO FAMILY LIMITED PARTNERSHIP







By: /s/ Dr. Michael Corrado, MD

DR. MICHAEL CORRADO, MD















